Citation Nr: 1614804	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  09-50 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for high blood pressure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel







INTRODUCTION

The Veteran had active military service from May 1986 to December 1997.

This matter comes to the Board of Veterans' Appeals  (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  In July 2014, the Board remanded the claim for additional development.  

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268   (1998).  The Board finds that a remand is warranted, in part, under Stegall for the following reasons:

Service connection is currently in effect for posttraumatic stress disorder (PTSD) with major depression, degenerative intervertebral disc disease lumbar spine, chronic left ankle strain residuals with limitation of dorsiflexion, deviated nasal septum, allergic rhinitis, a scar of the left upper arm, a scar of the forehead, and a scar of the right wrist.  

In a statement (VA Form 21-4138), received in November 2013, the Veteran raised the issue of entitlement to service connection for high blood pressure under the theory of secondary service connection, specifically, as "secondary to his PTSD."

In July 2014, the Board remanded the claim.  The Board directed that the Veteran be afforded an examination, and that etiological opinions be obtained based on the theories of direct and presumptive service connection.  See 38 C.F.R. § § 3.303. 3.307, 3.309 (2015).  The Board did not request an opinion based on the theory of secondary service connection.  See 38 C.F.R. § 3.310 (2015).  

In September 2014, the Veteran was afforded a VA examination.  The examination report includes an etiological opinion as to the theory of direct causation that is not favorable to the claim.  

In January 2015, the Appeals Management Center denied the claim.

In a written brief presentation, dated in March 2016, the Veteran's representative argued that a remand was required in order to obtain an opinion as to the possibility of service connection on a secondary basis.   The representative cited to a medical abstract which states:

The clinical literature increasingly indicates that cardiovascular risk factors and cardiovascular disease (CVD) are more common among individuals with posttraumatic stress disorder (PTSD).  Depression also poses a risk for CVD and is often comorbid with PTSD. ... The authors examined relationships of lifetime PTSD and depression with high blood pressure in data from the US National Comorbidity Survey.

(citation omitted).

In reviewing service-connection claims where a VA examination has been performed, the Board must make a determination as to whether the examination report is adequate to make a decision on the claim, notwithstanding the fact that the Board may not have found the examination necessary in the first place.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Id.   

In this case, the Veteran was separated from service in December 1997, and the September 2014 VA examiner noted that the Veteran's hypertension was diagnosed in 2008.  This inferentially rules out the possibility of presumptive service connection (i.e., that it was manifest to a compensable degree within one year of separation from service).  However, in the Board's remand, it specifically requested an opinion on the possibility of presumptive service connection, to include asking the examiner to discuss certain evidence: 

[W] as hypertension manifested to a compensable degree within one year of the Veteran's discharge from active service, e.g., between December 1997 and December 1998?  The examiner should address if the May through August 1998 VA treatment records represent the onset of the Veteran's currently diagnosed hypertension.  (emphasis added)

Under the circumstances, a remand for a supplemental opinion on the theory of presumptive service connection is warranted.  Id.; Stegall.  

In addition, the September 2014 VA opinion did not include an opinion as to whether or not any of the Veteran's service-connected disabilities, in particular his PTSD with major depression, has caused or aggravated his hypertension.  However, the Veteran specifically raised this theory of service connection in 2013, and his representative has submitted a medical treatise in support of this aspect of the claim.  See generally Wallin v. West, 11 Vet. App. 509 (1998) (medical treatise evidence discussed generic relationships with a degree of certainty to establish a plausible causality of nexus).  Under the circumstances, a remand for an opinion on the theory of secondary service connection is therefore warranted.  Barr; Schroeder v. West, 212 F.3d 1265, 1269-71 (Fed Cir. 2000).  

Thus, based on current Court law, the VA opinions are inadequate.  On remand, a supplemental opinion should be obtained from the September 2014 VA examiner, or, if the September 2014 VA examiner is not available, the Veteran should be scheduled for another examination, to include etiological opinions.

The Veteran is advised that it is his responsibility to report for any examination and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2015).

Accordingly, the case is REMANDED for the following action:

1.  Return the file to the examiner who conducted the September 2014 VA examination.  

The examiner must be notified that service connection is currently in effect for: PTSD with major depression, degenerative intervertebral disc disease lumbar spine, chronic left ankle strain residuals with limitation of dorsiflexion, deviated nasal septum, allergic rhinitis, a scar of the left upper arm, a scar of the forehead, and a scar of the right wrist.

The requested opinions also require that the examiner must have notice of the applicable ratings criteria.  Specifically, under 38 C.F.R. § 4.104, Diagnostic Code 7101 (2015), hypertension may be rated as 10 percent disabling for: diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more, or as a minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.

After review of the record, the examiner must provide an opinion as to: 

a)  Whether it is at least as likely as not that hypertension was manifested to a compensable degree within one year of the Veteran's discharge from active service, e.g., between December 1997 and December 1998?  The examiner should address whether or not the May through August 1998 VA treatment records represent the onset of the Veteran's currently diagnosed hypertension.

b)  If, and only if, the answer to the first question in this remand is "no," the examiner should state whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that the Veteran's hypertension was caused or aggravated by a service-connected disability, to include specific discussion of  his service-connected PTSD with major depression.

c)  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

d)  "Aggravation" is defined as a permanent worsening of the pre-existing or underlying condition, as contrasted to temporary or intermittent flare-ups of symptoms which resolve with return to the previous baseline level of disability.

e)  A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, the examiner shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that the examiner has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  In the event that the examiner who conducted the Veteran's September 2014 VA examination is not available, schedule the Veteran for an appropriate VA examination with another examiner in order to ascertain the nature and etiology of any high blood pressure disability found.  

The questions set forth above must be answered.  The claims folder should be made available to the examiner.  All indicated studies/tests should be performed and all findings should be reported in detail.
 
3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the claim for service connection for hypertension must be adjudicated in light of all pertinent evidence and legal authority.  If the benefit sought on appeal remain denied, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




